Citation Nr: 0516949	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-29 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to the assignment of an increased (compensable) 
initial rating for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from June 1993 to March 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, granted service 
connection for status-post cholecystectomy with gallstones 
(the veteran appeals for the assignment of an initial 
compensable rating) and denied a temporary total rating, 
under the provisions of 38 C.F.R. § 4.29 (2004), for a 
laparoscopic cholecystecomy in May 2001. 

In his Substantive appeal, received by the RO in October 
2003, the veteran clearly indicated that the only issue she 
wished to pursue on appeal was entitlement to an initial 
compensable rating for migraine headaches.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

In her Substantive Appeal received by the RO in October 2003, 
(VA Form 9), the veteran indicated that additional relevant 
treatment records from her chiropractor would be forwarded.  
However, no such medical evidence is currently of record.  VA 
must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(1) 
(2004).  The RO must attempt to secure this putative medical 
evidence.

In the same Substantive Appeal noted above, the veteran 
contended that she had on the average 3 to 4 migraine 
headaches a month, which were manifested by visual 
disturbances and a host of neurological symptoms.  She 
further asserted, in essence, that her service-connected 
headaches were more severe than currently evaluated.  The 
veteran has been afforded two VA examinations in recent years 
for the purpose of evaluating her migraine headaches, and in 
reviewing the reports of these examinations, the Board finds 
that they are adequate for rating purposes.  However, upon 
the most recent VA compensation examination performed in 
August 2004, history obtained from the veteran included no 
migraine headaches for two years, which is at variance with 
the veteran's statement received less than one year earlier 
(see Substantive Appeal).  Under these circumstances, 
particularly if additional relevant treatment records are 
obtained that suggest increased disablement, the RO should 
consider affording the veteran another VA compensation 
examination to determine the current severity of her 
headaches.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran and make 
arrangements to obtain any available medical 
treatment records from her chiropractor in 
support of her claim as set forth in her VA 
Form 9 received by the RO in October 2003.  
If necessary, contact any identified medical 
care provider directly.

2.  The RO should make a determination as to 
whether a more current VA compensation 
examination is warranted to determine the 
current status of the veteran's migraine 
headaches.  That evaluation, if ordered, 
must include a detailed history of the 
veteran's headaches, to include the 
frequency and duration of episodes of 
migraines, whether such headaches are 
incapacitating or prostrating in nature, and 
whether and to what extent such headaches 
result in economic inadaptability. 

3.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the RO must readjudicate the 
veteran's claim, with application of all 
appropriate laws, regulations and case law.  
If the decision with respect to the claim 
remains adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




